Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered March 20, 1996, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence recovered by, and statements made to, law enforcement authorities.
Ordered that the judgment is affirmed for reasons stated by Judge Mackston at the County Court in his order dated January 4, 1996, denying the defendant’s motion to suppress (see also, People v Artis, 201 AD2d 488, 489; People v Storelli, 216 AD2d 891). Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.